Exhibit 10.1

NETAPP, INC.

OUTSIDE DIRECTOR COMPENSATION POLICY

(Effective as of September 1, 2018)

NetApp, Inc. (the “Company”) believes that the granting of equity and cash
compensation to its members of the Board of Directors (the “Board,” and members
of the Board, “Directors”) represents a powerful tool to attract, retain and
reward Directors who are not employees of the Company (“Outside
Directors”).  This Outside Director Compensation Policy (the “Policy”) is
intended to formalize the Company’s policy regarding grants of equity and cash
compensation to its Outside Directors.  Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 1999 Stock Option Plan (the “Plan”).  Outside Directors will be
solely responsible for any tax obligations they incur as a result of the equity
and cash payments received under this Policy.

I.EQUITY COMPENSATION

Outside Directors will be entitled to receive all types of awards (except
Incentive Stock Options) under the Plan, including discretionary awards not
covered under this Policy.  All grants of awards to Outside Directors pursuant
to Section II of this Policy will be automatic and nondiscretionary, except as
otherwise provided herein, and will be made in accordance with the following
provisions:

A.Type of Award.  Prior to the date upon which an award is to become effective
pursuant to this Policy, the Board or the Compensation Committee of the Board
(the “Compensation Committee”) may determine the type of award or awards that an
Outside Director will receive.  Except as provided herein, not all Outside
Directors will be required to receive the same type or amount of awards under
this Policy.  In the absence of the Board or Compensation Committee making a
determination as to the type of award that is to be granted to an Outside
Director under this Policy, the Outside Director will receive his or her award
in the form of restricted stock units (“RSUs”).  Any award granted pursuant to
this Policy will be subject to the other terms and conditions of the Plan and
form of award agreement previously approved for use under the Plan.  

B.Value.  For purposes of this Policy, “Value” means (i) with respect to any
awards of Restricted Stock or RSUs the product of (A) the Fair Market Value of
one share of Common Stock on the grant date of such award, and (B) the aggregate
number of shares of Restricted Stock or number of shares subject to or issuable
pursuant to the RSUs, and (ii) with respect to any option, the Black-Scholes
option valuation methodology, or such other methodology the Board or
Compensation Committee may determine prior to the grant of an award becoming
effective, on the grant date of such award.

C.No Discretion.  No person will have any discretion to select which Outside
Directors will be granted awards under this Policy or to determine the number of
shares of Common Stock to be covered by such awards (except as provided in
Section III.F. below).

--------------------------------------------------------------------------------

 

 

II.GRANTING OF AUTOMATIC AWARDS

A.Grant of Initial Award.  Each individual who is first elected or appointed as
an Outside Director shall automatically be granted, on the date that is two
business days following  such initial election or appointment (the “Initial
Grant Date”), an award (the “Initial Award”) of a number of RSUs with a Value of
$250,000 (if such election or appointment occurs before February of the
applicable Board Year) or with a Value of $125,000 (if such election or
appointment occurs after February of the applicable Board Year). A “Board Year”
shall run from the date of the Annual Stockholders Meeting until the date
immediately preceding the next Annual Stockholders Meeting.  However, the
Outside Director shall not receive any such award if he or she was in the employ
of the Company or any of its subsidiaries during the past three years ending on
the date of the election or appointment.

B.Grant of Annual Awards.  On the date of each Annual Stockholders Meeting, but
after any stockholder votes are taken on such date (the “Annual Award Grant
Date”), each Outside Director who is to continue to serve as an Outside Director
shall automatically be granted an award (an “Annual Award”) of a number of RSUs
with a Value of $250,000.

III.TERMS OF INITIAL AND ANNUAL AWARDS

A.Award Agreement.  Each award granted pursuant to this Policy (“Automatic
Awards”) shall be evidenced by an agreement in such form as the Board, the
Compensation Committee or their respective authorized designee shall determine,
which complies with the terms specified below.

B.Automatic Awards.  

1.Vesting.  Subject to the other provisions of this Section:

(i)Initial Award.  The RSUs granted pursuant to an Initial Award shall vest upon
the Participant’s continuation in Board service through the day immediately
preceding the date of the next Annual Stockholders Meeting following the Initial
Grant Date.

(ii)Annual RSUs.  The RSUs granted pursuant to an Annual Award shall vest upon
the Participant’s continuation in Board service through the day immediately
preceding the date of the next Annual Stockholders Meeting following the Annual
Award Grant Date.

(iii)Effect of Cessation of Board Service.  If a Participant ceases to serve as
a Board member for any reason other than due to death or Permanent Disability,
then his or her Automatic Award(s) which are not then vested shall never become
vested or paid out and shall be immediately forfeited.  If a Participant ceases
to serve as a Board member by reason of death or Permanent Disability prior to
the vesting of his or her Automatic Award(s), then one hundred percent (100%) of
the RSUs shall immediately become vested, and subject to the terms and
conditions of any deferral election made pursuant to Section III.B.3 below,
payable.

--------------------------------------------------------------------------------

 

 

2.Form and Timing of Payment of Automatic RSUs.  Except as described in Section
III.B.3 below, any Automatic Awards that vest shall be paid in whole shares of
Common Stock as soon as practicable after the date of vesting.  

3.Deferral of Proceeds.  The Board, the Compensation Committee or their
respective authorized designee may, in its discretion, provide a Participant
with the opportunity to defer the delivery of the proceeds of any vested
Automatic Awards that would otherwise be delivered to the Participant
hereunder.  Any such deferral election shall be subject to such rules,
conditions and procedures as shall be determined by the Board, the Compensation
Committee or their respective authorized designee, in its sole discretion, which
rules, conditions and procedures shall at all times comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”), unless otherwise specifically determined by the Board, the Compensation
Committee or their respective authorized designee.  If a Participant elects to
defer the proceeds of any vested Automatic Awards in accordance with this
Section, payment of the deferred vested Automatic Awards shall be made in
accordance with the terms of the deferral election.

C.Approval of Grants.  Board or Compensation Committee approval of this Policy
shall constitute pre-approval of each award grant made under this Policy on or
after September 1, 2018, and the subsequent exercise or payment of that award in
accordance with the terms and conditions of this Policy and the award agreement
evidencing such grant.  

D.Revisions.  The Board or the Compensation Committee, in their respective
discretion, may change or otherwise revise the terms of awards granted under
this Policy for awards granted on or after the date the Board or the
Compensation Committee determines to make any such change or revision.  For
purposes of clarification, the changes or other revisions the Board or the
Compensation Committee can make to this Policy include, but are not limited to,
the dollar value or number of shares of Common Stock subject to the awards, the
type of awards granted, and the vesting and other conditions of the awards.

E.Corporate Transaction or Change in Control.  In the event of a Corporate
Transaction or Change in Control, awards granted to Outside Directors pursuant
to this Policy will be treated as set forth in Section II of Article VI of the
Plan.  

F.Adjustments.  In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the shares of Common Stock occurs on or after
the September 1, 2018, the Board or the Compensation Committee, in order to
prevent diminution or enlargement of the benefits or potential benefits intended
to be made available under this Policy, will, if applicable, adjust the number
and class of shares issuable pursuant to, and the class and price of shares
covered by, the awards to be granted under this Policy.

--------------------------------------------------------------------------------

 

 

IV.CASH COMPENSATION

A.Annual Retainer Fee.  The Company will pay each Outside Director an annual fee
of $75,000 for serving on the Board (the “Annual Fee”).  

B. Chairperson Fee.  The Company will pay the Outside Director who serves as the
Chairperson of the Board an annual fee of $75,000 for service as the Chairperson
(the “Annual Chairperson Fee”).  

C.Committee Member Retainer Fee.  The Company will pay each Outside Director who
serves as a member of the Audit Committee, Compensation Committee or Corporate
Governance and Nominating Committee the applicable annual fee for serving as a
member of such committee set forth in the table below (the “Annual Committee
Member Fee”).    The Annual Committee Member Fee for each committee will be:

Committee

Annual Committee Member Fee

Audit Committee

$20,000

Compensation Committee

$15,000

Corporate Governance and Nominating Committee

$10,000

 

D.Committee Chairperson Retainer Fee.  In addition to the Annual Committee
Member Fee, the Company will pay each Outside Director who serves as chairperson
of the Audit Committee, Compensation Committee or Corporate Governance and
Nominating Committee the applicable annual fee for serving as the chairperson
set forth in the table below (the “Annual Committee Chairperson Fee”).  The
Annual Committee Chairperson Fee for each committee will be:

Committee

Annual Committee Chairperson Fee

Audit Committee

$30,000

Compensation Committee

$22,500

Corporate Governance and Nominating Committee

$15,000

E.Payments. Each of the Annual Fee, the Annual Chairperson Fee, the Annual
Committee Member Fee and the Annual Committee Chairperson Fee will be paid in
four equal quarterly installments on a prorated basis with each quarterly
payment paid in arrears on or about the 15th of the first month after the end of
the applicable quarter.

--------------------------------------------------------------------------------

 

 

F.Revisions.  The Board or the Compensation Committee in its discretion may
change and otherwise revise the terms of the cash compensation granted under
this Policy, including, without limitation, the amount of cash compensation to
be paid, on or after the date the Board or the Compensation Committee determines
to make any such change or revision.

G.Section 409A.  In no event will cash compensation payable pursuant to this
Policy be paid after the later of (i) the fifteenth (15th) day of the third
(3rd) month following the end of the fiscal year in which Fees are earned, or
(ii) March 15 following the calendar year in which the Fees are earned, in
compliance with the “short-term deferral” exception to Section 409A.  The Policy
is intended to comply with the requirements of Section 409A so that none of the
compensation to be provided hereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.  

* * *